UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 97-560


In Re: GUY T. LEGRANDE,

                                                        Petitioner.




        On Petition for Writ of Mandamus.   (CA-96-940-4)

Submitted:   May 29, 1997                   Decided:   June 6, 1997


Before NIEMEYER, LUTTIG, and MOTZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.

Guy T. LeGrande, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Guy T. LeGrande brought this mandamus petition seeking an

order directing the district court to render a decision on his

petition filed pursuant to 28 U.S.C.A. § 2254 (West 1994 & Supp.

1997). LeGrande also complains that the district court granted the

North Carolina Attorney General an extension to file an answer and
that the Attorney General filed a frivolous answer and motion for

summary judgment. Because we find that the delay to date has not

been excessive and because mandamus relief cannot be used as a sub-

stitute for appeal, In re United Steelworkers, 595 F.2d 958, 960
(4th Cir. 1979), we deny mandamus relief.

     Additionally, because this mandamus petition presents no sub-

stantial or complex issues, we deny LeGrande's motion to authorize
preparation of a transcript at government expense. Because mandamus

relief cannot be used as a substitute for appeal, we deny his Mo-

tion for Federal Protection from Possible Imminent Danger and his
Motion for Hearing, Settlement, and Conclusion. We also deny

LeGrande's Motion for Penalty Payment to be Garnished for all Court

Costs and his Motion to Dismiss Appeal Pending in North Carolina

Supreme Court. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not significantly aid in the deci-

sional process.




                                                   PETITION DENIED

                                2